Citation Nr: 1802171	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-01 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1968 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In November 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the proceeding is of record.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record does not contain sufficient information to allow the Board to make a decision on the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.  In this respect, the nature of the Veteran's current psychiatric disorder is unclear.  

In November 2011, a VA examiner opined that the Veteran did not have posttraumatic stress disorder.  In contrast, the record reveals that the Veteran was subsequently treated for anxiety, posttraumatic stress disorder, and depression by VA from January to December 2015.  Significantly, the record does not show that the records of this medical care have ever been considered by the RO.  Cf. 38 C.F.R. § 20.1304 (2017) (Any pertinent evidence submitted to VA must be considered by the RO unless that right is waived by the appellant or his representative.)

As such, a new VA examination is required to determine whether the Veteran has any acquired psychiatric disorder, and if so, whether it is at least as likely as not that the disorder is related to service.  Moreover, given the appellant's assertion that he has depression, anxiety, and posttraumatic disorder related to his military service during the Vietnam War, further development is needed.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be contacted and requested to identify any and all medical providers both VA and private who have provided him care for any diagnosed psychiatric disorder since December 2015.  Thereafter, the RO must undertake appropriate action to secure all identified records.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Thereafter schedule the Veteran for a VA psychiatric examination by a VA psychiatrist who has not heretofore seen or examined him.  The examiner must take into consideration that VA treated the Veteran for the following diagnosis and problems: posttraumatic stress disorder, anxiety, and depression, and a VA licensed clinical social worker opined that his difficulty with anxiety is related to his active duty service.

The examination report should reflect a review of pertinent material in the claimant's VBMS and Virtual VA files.  Moreover, the examiner must integrate all prior psychiatric findings and diagnoses with the current findings to obtain an accurate picture of the nature and etiology of any diagnosed psychiatric disorder.  

Following the examination and a careful review of the record, the examiner must offer an opinion addressing, for each diagnosed psychiatric disorder, whether it is at least as likely as not that the disorder had its origin during, or is in some way the result of, an incident or incidents of the Veteran's period of active military service.

A full and complete explanatory rationale must be provided for any opinion offered.  If any requested opinion cannot be answered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training to offer an opinion.

3. After the development requested has been completed, the RO is to ensure that the examination report is in complete compliance with this REMAND, and that the examiner has documented his/her consideration of all records contained in Virtual VA and the Veterans Benefits Management System.  If the report is deficient in any manner, corrective procedures must be implemented.  The RO must further ensure that all required development under the Veterans Claims Assistance Act of 2000 has been completed.  

4. Then readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




